                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


JERRY D. SELLERS, JR.,

                           Petitioner,

          v.                                    CASE NO. 19-3074-SAC

MARTY SAUERS,


                           Respondent.


                         MEMORANDUM AND ORDER



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court conducted an initial review

of the petition under Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts, and on September 20,

2019, the Court ordered Respondent to file within the following 30

days a limited Pre-Answer Response addressing certain affirmative

defenses or to notify the Court that he does not intend to raise

any of these defenses. (Doc. 7.)
     Respondent has not filed a PAR. Thus, the Court will direct

the clerk of court to transmit to Respondent a copy of the Courts

September 20, 2019, order. The Court will direct Respondent to file

a PAR limited to addressing the affirmative defenses of timeliness

under 28 U.S.C. § 2244(d), exhaustion of state court remedies under

28 U.S.C. § 2254(b)(1)(A), and procedural default. If Respondent

does not intend to raise any of these defenses, he shall notify the
Court of that decision in the PAR. Upon the filing of the PAR,

Petitioner may reply and may provide any information that may be

relevant to any defenses identified in the PAR.
     IT IS, THEREFORE, BY THE COURT ORDERED that the clerk of court

shall transmit to Respondent a copy of the Court’s September 20,

2019, Order for Pre-Answer Response. Respondent is granted thirty

(30) days from the date of this order to file a Pre-Answer Response

that complies with this order. Petitioner is granted thirty (30)

days from the filing of the Pre-Answer Response to file a reply if

he desires.
     IT IS SO ORDERED.

     DATED:   This 21st day of June, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
